UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1876


PAUL WHITE WILSON,

                Plaintiff - Appellant,

          v.

PNC BANK, N.A.; RONALD D. FOXWORTH,

                Defendants - Appellees.



                            No. 09-2279


PAUL WHITE WILSON,

                Plaintiff - Appellant,

          v.

PNC BANK, N.A.; RONALD D. FOXWORTH,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville.  Malcolm J. Howard,
Senior District Judge. (5:08-cv-00388-H)


Submitted:   June 1, 2010                  Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Paul White Wilson, Appellant Pro Se.       Frank Marshall Wall,
CRANFILL, SUMNER & HARTZOG, LLP, Raleigh, North Carolina; Robert
Cowan deRosset, IV, YOUNG, MOORE & HENDERSON, PA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Paul White Wilson appeals the district court’s orders

dismissing his civil action and his motion to supplement the

record.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.   Wilson   v.   PNC   Bank,    No.   5:08-cv-00388-H

(E.D.N.C. July 15, 2009 & Oct. 14, 2009).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                   3